Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about July 3, 2007, which adjudicated appellant a juvenile delinquent, upon fact-finding determination that she had committed an act which, if committed by an adult, would constitute the crime of false personation, and placed her with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility, including its rejection of appellant’s explanation for her conduct. Concur—Mazzarelli, J.P, Friedman, Nardelli, Williams and Freedman, JJ.